Citation Nr: 9932734	
Decision Date: 11/19/99    Archive Date: 11/29/99

DOCKET NO.  98-00 074A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased evaluation for anxiety reaction, 
currently evaluated as 70 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1945 to May 
1946, and from April 1948 to August 1953.  This matter comes 
to the Board of Veterans' Appeals (Board) on appeal from a 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska, which denied a 
claim for an increased rating.  

The case was received by the Board, which in an October 1998 
decision granted a 70 percent evaluation for the service-
connected anxiety reaction, and remanded the case to the RO 
in October 1998 for further development.  Subsequently a 
November 1998 rating decision effectuated the assignment of a 
70 percent evaluation, effective from the date of the 
reopened claim for an increase.  Later, a June 1999 RO rating 
action continued the 70 percent evaluation.  The veteran 
continues his appeal as to the assigned evaluation, and the 
case has since been returned to the Board for further 
appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the veteran's claim has been obtained.

2.  The service-connected psychiatric disability is 
productive of incapacitating symptoms resulting in total 
occupational and social impairment.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for anxiety 
reaction have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.125, 4.130, Diagnostic Code 9400 
(1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107 (West 1991).  That is, the Board finds that he has 
presented a claim that is plausible and capable of 
substantiation.  The Board is also satisfied that all 
relevant evidence regarding the claim has been obtained, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a) since all relevant 
development has been conducted.  

In accordance with 38 C.F.R. § § 4.1, 4.2 (1999) and 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the service-
connected disability at issue here.  Disability ratings are 
determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule), found in 
38 C.F.R. Part 4 (1999).  The Board attempts to determine the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § § 4.1, 4.10 (1999).   Separate diagnostic 
codes identify the various disabilities.  If there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

The Board has reviewed the entire record, and has found 
nothing in the historical record which would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes.  Moreover, the Board is of the opinion 
that this case presents no evidentiary considerations which 
would warrant an exposition of the remote clinical histories 
and findings pertaining to the disability for which 
entitlement to an increased evaluation is currently 
considered on appeal.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1999), the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 7 Vet. App. 55 (1994).

Effective November 7, 1996, VA amended several sections of 
the Rating Schedule in order to update the portion pertaining 
to mental disorders, to ensure that current medical 
terminology and unambiguous criteria are used.  38 C.F.R. §§ 
4.125 to 4.130.  The changes included redesignation of § 
4.132 as § 4.130 and the revision of the newly redesignated § 
4.130.

Also, the general rating formula for mental disorders was 
replaced with different criteria.  And, in some instances the 
nomenclature employed in the diagnosis of mental disorders 
was changed to conform with the Diagnostic and Statistical 
Manual for Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (DSM-IV), replacing DSM-III-R.

Under the general rating formula for mental disorders that 
became effective November 7, 1996, (new criteria), a 100 
evaluation is assigned when anxiety reaction results in total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  A 70 percent 
evaluation is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9400, effective November 7, 1996.

Under the general rating formula for mental disorders prior 
to November 7, 1996, (old criteria), a 100 percent evaluation 
was assigned for anxiety reaction when there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the attitudes of all contacts except the most intimate so 
adversely affected as to result in virtual isolation in the 
community; or when the veteran is demonstrably unable to 
obtain or retain employment.  A 70 percent evaluation is 
assigned when the veteran's ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired and the psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9400, prior to November 7, 1996.

Where the law or regulations change while a case is pending, 
the version most favorable to the claimant applies, absent 
congressional intent to the contrary. Karnas v. Derwinski, 1 
Vet.App. 308, 312-13 (1991).

The Board has reviewed the evidence of record for the 
veteran's service-connected anxiety reaction.  In light of 
the reasoning set forth below and resolving reasonable doubt 
in the veteran's favor, the Board is of the opinion that a 
disability evaluation of 100 percent is warranted.  See 38 
C.F.R. § 4.130, Diagnostic Code 9400.

The record shows that during a November 1996 VA examination, 
the veteran reported that his nervous disability, manifested 
by anxiety, depression and irritability, had been a major 
factor in his relationships, particularly with his 
employability.  The veteran reported that he had retired from 
his job as a barber after working forty years at age 65.  He 
also reported treatment with prescription medications such as 
Valium, Ativan and Doxepin, with a poor response.  The report 
noted that on examination his affect was one of moderate to 
marked anxiety, and that he at times became tearful in 
discussing his feelings about being depressed and tense.  The 
report noted that he appeared to have an unstable mood.  His 
recent and remote memory were reported to be intact, as were 
his abstract ability, his judgment and his insight.  He 
denied any hallucinations, delusions and suicidal ideation.  
He was well oriented to time, place and person.  In summary, 
the examiner opined that the veteran's anxiety and depression 
had been severe and that his psychological status had 
interfered with his employment.  The examiner opined that the 
veteran's psychological problems precluded him from obtaining 
more schooling and a higher level of employment.  The 
examiner opined that the veteran continued to have active 
anxiety and depression and should receive some further 
psychological and psychiatric evaluation and treatment.  The 
diagnoses included dysthymia with prominent anxiety 
characteristics, chronic, severe, untreated, service 
connected.  

During an April 1999 VA examination, the veteran reported 
that he had continuing nervousness and insomnia, for which he 
took medications that apparently helped to a certain extent.  
He continued to worry about his situation about his future.  
He worried about his inability to sleep and not having enough 
energy.  He reported that he had mood swings several times a 
day and difficulty sleeping.

The April 1999 VA examination report noted that on 
examination the veteran was very anxious.  He kept wringing 
his hands and had a nervous look in his eyes.  He seemed to 
be ill at ease, and shared his feelings about being worried 
about everything and being shaky.  He reported that he kept 
his problems inside, and that his hands stayed wet and he 
could often feel his heart racing.  During the interview, the 
veteran evidenced no inappropriate behavior; and showed no 
indications of abnormal impulses, although the examiner noted 
that the veteran apparently had some ritualistic or obsessive 
behavior.  The veteran had no abnormal thought process; and 
was oriented to name, place, date and to the present 
situation.  He manifested impairment in his long-term and 
short-term memory.  He had adequate attention and 
concentration.  He answered questions accordingly and 
sequentially without any indication of fragmentation or any 
perceptual impairment.  He denied any suicidal or homicidal 
ideation, although he felt that there were a lot of 
uncertainties in his life.  He had a very depressed mood, and 
remained with little energy.  He seemed to be posturing and 
rigid.  His insight and judgment were intact.  His 
interaction was appropriate, although nervous.  There was no 
indication of any organic process.  

The April 1999 VA examination report contains diagnoses 
including on Axis I, anxiety disorder, generalized, without 
panic disorder, moderate to severe; no indication of post-
traumatic stress disorder.  The examiner diagnosed 
personality disorder not otherwise specified with indication 
of obsessive/compulsive personality traits on Axis II.  On 
Axis IV the examiner noted that the appellant had experienced 
moderate psychosocial stressors, which included inadequate 
social activities, lack of financial stability, and serious 
heart condition.  The Global Assessment of Functioning (GAF) 
score was 65.  In a concluding discussion, the examiner noted 
that from all indications, the veteran was experiencing a 
generalized anxiety disorder, as evidenced by continuing 
physiologic reactivity, consisting of increasing heart rate, 
breaking out in sweats, and shaking.  The examiner noted that 
there had been a progression of the anxiety disorder over 
time, and that at this time, the anxieties were highlighted 
by the veteran's heart and blood pressure problems.  

After a careful review of the record, and after resolving 
reasonable doubt in the veteran's favor, it is the judgment 
of the Board that the record supports a 100 percent 
evaluation for his service-connected anxiety reaction.  In 
this regard, the Board has taken careful note of the fact 
that the veteran's anxiety reaction has been diagnosed as 
including severe symptoms.  Additionally, a global assessment 
of functioning score has been assigned, and clinical opinions 
given, which strongly suggest that the veteran is unable to 
work due to his service-connected psychiatric disability.  
The report of the most recent examination of the veteran 
indicates that he suffers from impaired daily functioning and 
disturbed sleeping pattern; and that he has all the symptoms 
of anxiety disorder, and resulting impoverished lifestyle 
with no means or skill of correcting his anxiety.  The report 
noted that this has led to a solitary and reclusive 
lifestyle.  The examiner indicated, as does the veteran, that 
the veteran's anxiety disorder has progressed and become more 
acute in recent years.  The Board finds that this 
symptomatology is productive of incapacitating symptoms 
resulting in total occupational and social impairment.
  
Therefore, after reviewing the total clinical record and 
resolving reasonable doubt in the appellant's favor, a 100 
percent evaluation is assigned.


ORDER

A 100 percent rating for anxiety reaction, is granted, 
subject to controlling regulations governing the payment of 
monetary benefits.




		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals


 

